t c memo united_states tax_court beaver bolt inc petitioner v commissioner of internal revenue respondent docket no filed date alan m spinrad and merritt s yoelin for petitioners cheryl b harris for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax and additions to tax as follows additions to tax sec sec sec year ended deficiency a h date dollar_figure dollar_figure dollar_figure -- date big_number -- -- dollar_figure the issues for decision are whether petitioner may amortize dollar_figure or some other amount for jane grecco's covenant_not_to_compete we hold that petitioner may amortize dollar_figure whether petitioner is liable for additions to tax for a negligence under sec_6653 for b valuation_overstatement under sec_6659 for c substantial_understatement under sec_6661 in the alternative to sec_6659 for and d an accuracy related penalty under sec_6662 for gross_valuation_misstatement or in the alternative under sec_6662 we hold that it is not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found formation of petitioner and petitioner's operations petitioner had its principal_place_of_business in portland oregon during the years in issue and when it filed its petition petitioner is in the business of marketing and distributing bolts nuts and other fasteners jane grecco grecco james colbert colbert and dan allen allen formed petitioner in they each had experience distributing bolts nuts and other fasteners grecco and colbert were working for a nuts and bolts distributor industrial products co when they decided to start their own business they brought in allen to make outside sales allen was president grecco was vice president and colbert was secretary treasurer of petitioner they were also petitioner's directors grecco colbert and allen each owned shares of petitioner's stock they each invested dollar_figure in petitioner consisting of dollar_figure for the stock and a dollar_figure loan petitioner later repaid the loans petitioner also borrowed dollar_figure grecco colbert and allen did not invest additional funds in petitioner petitioner has been profitable since its beginning grecco colbert and allen asked customers of their earlier businesses to switch to petitioner grecco and colbert brought customers to petitioner for example grecco brought brod mcclung which grecco had supplied at other nuts and bolts distributors for which she worked grecco was petitioner's principal contact with suppliers at first petitioner's only employees were grecco colbert and allen petitioner hired another employee about a year after it began to operate in and allen redeemed hi sec_50 shares of petitioner's stock and ron tiedemann tiedemann bought shares of petitioner's stock from petitioner after these transactions grecco colbert and tiedemann each owned shares of petitioner's stock and grecco was president tiedemann was vice president and colbert was secretary treasurer the stock purchase agreement on date grecco colbert and tiedemann signed a stock purchase agreement with petitioner the agreement gave petitioner the option to repurchase its stock owned by a terminated employee the agreement included a formula that set the purchase_price for the stock if petitioner exercised the option the employee stockholder would transfer the stock to petitioner and would be bound by a covenant_not_to_compete for years the agreement provided that payments would be reduced by percent if a party breached the covenant on date grecco transferred her stock in petitioner to herself as trustee of the grecco trust a revocable_living_trust colbert tiedemann and petitioner consented to the transfer grecco's departure from petitioner in early date colbert and tiedemann told grecco that they were concerned about her management style they thought that she lacked the respect of some of the employees and that she was habitually late to work colbert thought that she had become paranoid and was too critical of the other employees on date colbert and tiedemann proposed that grecco resign as president take a 6-month paid leave of absence and at the end of months decide how to proceed grecco did not accept the proposal the board_of directors met on date at the meeting the board_of directors elected tiedemann secretary removed grecco as president and elected colbert president the board_of directors voted to end grecco's employment with petitioner grecco contended that the covenant_not_to_compete contained in the stock purchase agreement was unenforceable on the grounds that the board_of directors had improperly terminated her petitioner and grecco negotiated a financial settlement for grecco grecco wanted to maximize the amount of money she would receive from petitioner the board_of directors met on date to maximize her leverage grecco said she would compete with petitioner and argued that petitioner had violated petitioner's date offer included the following the corporation will purchase the stock owned by ms grecco pursuant to the price determination as set forth in the stock purchase agreement the purchase_price should be somewhere between dollar_figure and dollar_figure however there would be an allocation of the total purchase_price so that the amount determined to be the book_value of the stock as of date would be the amount allocated to the stock the balance of the price should be allocated to either a covenant_not_to_compete or a consultants type of agreement in order that the payments pursuant thereto would be deductible to the corporation its fiduciary duties corporate laws and the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 the parties discussed the general terms for separating grecco from petitioner at this meeting the board_of directors rehired grecco retroactive to date and she resigned from petitioner effective date in exchange the board_of directors offered grecco a preliminary settlement package and proposed to pay her about dollar_figure for her stock and about dollar_figure for her agreement not to compete the board_of directors approved the payment of bonuses and retirement contributions based on percent of the bonus for to petitioner's employees dollar_figure to colbert dollar_figure to tiedemann and dollar_figure to grecco redemption of grecco's stock on date petitioner and grecco signed a redemption agreement petitioner agreed to pay the grecco trust dollar_figure to redeem the stock owned by the trust petitioner also agreed to pay to grecco or on her behalf a dollar_figure bonus severance_pay of dollar_figure a retirement_plan contribution of dollar_figure and life and medical insurance premiums petitioner also transferred to grecco a life_insurance_policy on her life a bmw and an athletic club membership in consideration for her resignation as petitioner's president grecco agreed not to compete with petitioner for years in oregon and washington beginning date the redemption agreement stated that petitioner paid grecco dollar_figure for the covenant_not_to_compete petitioner agreed to pay grecco dollar_figure on date with the balance to be paid in equal monthly installments of dollar_figure beginning date through date grecco agreed to pay damages equal to percent of the total payments under the agreement if she breached the covenant_not_to_compete the parties did not negotiate the value to be allocated to the covenant_not_to_compete the redemption agreement provided in part in consideration of the amounts to be paid_by corporation to grecco and the other agreements of the corporation set forth herein grecco covenants and agrees that for a period of three years from date within the geographic area of oregon and washington grecco shall not directly or indirectly on behalf of or in concert with any other person firm proprietorship partnership or corporation of which grecco is now or hereafter an employee agent proprietor partner officer director or shareholder engage in a business which sells at wholesale or retail products similar to products sold by corporation on date or proposed to be handled by corporation on date as compensation_for this covenant_not_to_compete corporation shall pay to grecco a total of three hundred eighty three thousand four hundred dollar_figure dollars colbert's departure from petitioner and petitioner's prepayment of amounts it owed to grecco under the redemption agreement in the fall of colbert decided to withdraw from petitioner to begin doing business as viking bolt in direct competition with petitioner this was about years after grecco's covenant_not_to_compete was in effect grecco sent petitioner a letter dated date stating that she objected to the redemption of colbert's stock based on paragraph of the redemption agreement petitioner sought to prepay at a discount the amount it owed on grecco's covenant_not_to_compete by letter dated date grecco said that she would agree to the prepayment if her obligation not to compete ceased on date instead of date petitioner did not agree to end the covenant early on date petitioner prepaid the entire amount it owed to grecco and the grecco trust without discount or early release of the covenant about months remained on the covenant under par of the redemption agreement until all payments under the agreement have been made petitioner must have grecco's written consent before taking various actions including reorganizing its corporate structure except in the regular course of business the value of petitioner's stock held by the grecco trust the parties agree that the fair_market_value of the grecco trust' sec_50 shares of petitioner was dollar_figure as of date grecco as a potential competitor in grecco wa sec_44 years old in good health and had more than years' with petitioner experience in the nuts bolts and fasteners distribution business grecco's primary responsibility before she left petitioner was buying inventory and dealing with suppliers previously at petitioner and at her prior jobs in the industry she had been responsible for buying inventory and taking telephone orders from customers grecco knew petitioner's customer base its pricing and materials sources she had good rapport with vendors she took some sales orders over the phone but she was not directly responsible for sales when she left petitioner she also worked to collect accounts_receivable grecco organized fishing trips for some customers and attended an annual company open house but she had little direct contact with most customers when she left petitioner grecco substantially contributed to petitioner's success she still lives in the portland area grecco's financial status in grecco's annual dividend and interest_income was about dollar_figure and she had dollar_figure equity in her home an interest in a limited_partnership and more than dollar_figure in retirement savings not including petitioner's contribution to the retirement_plan and any growth in prior contributions petitioner paid its directors from to as follows fiscal_year ending date tiedemann colbert grecco fiscal_year ending date tiedemann colbert grecco fiscal_year ending date tiedemann colbert grecco fiscal_year ending date tiedemann colbert grecco fiscal_year ending date tiedemann colbert grecco salary dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number retirement_plan dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner had paid grecco a salary of dollar_figure in petitioner's fiscal_year when the parties approved the redemption agreement grecco estimated that her salary and bonus would have been at least dollar_figure per year for each of the following years if she had stayed at petitioner sue spencer in date sue spencer spencer was one of petitioner's top two salespeople however grecco would not have tried to hire her if grecco had started a competing business and spencer probably would not have left petitioner to work with grecco in a competing business petitioner fired spencer in and colbert hired her to work at viking bolt opinion covenant_not_to_compete a background the first issue we must decide is how much if any petitioner may deduct for grecco's covenant_not_to_compete respondent argues that the covenant_not_to_compete lacked economic significance because the parties did not negotiate the amount to be allocated to the covenant respondent contends that the covenant was used primarily to avoid tax respondent contends that the value of the covenant was dollar_figure petitioner argues that the covenant was worth the price petitioner paid for it under the agreement dollar_figure or in the alternative dollar_figure the difference between the total amount it paid grecco under the agreement and the value of the stock redeemed a taxpayer generally may amortize intangible assets over their useful lives sec_167 91_tc_463 affd 919_f2d_1492 11th cir to be amortizable an intangible asset must have an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy newark morning ledger co v united_states u s ___ ___ 113_sct_1670 n a covenant_not_to_compete is an intangible asset that has a limited useful_life and therefore may be amortized over its useful_life 84_tc_21 61_tc_461 we must decide whether any of the amount allocated to the covenant_not_to_compete was a disguised payment for grecco's stock in petitioner the amount a taxpayer allocates to a covenant_not_to_compete is not always controlling for tax purposes 52_tc_367 affd per curiam 451_f2d_173 9th cir we strictly scrutinize an allocation if the parties do not have adverse tax interests because adverse tax interests deter allocations which lack economic reality 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 52_tc_255 affd without opinion 422_f2d_198 5th cir 29_tc_1193 affd 271_f2d_267 5th cir 25_tc_387 28_bta_64 see o'dell co v commissioner supra pincite a covenant_not_to_compete must have economic reality ie some independent basis in fact or some arguable relationship with business reality so that reasonable persons might bargain for such an agreement 810_f2d_562 6th cir affg tcmemo_1985_53 294_f2d_52 9th cir affg 34_tc_235 o'dell co v commissioner supra pincite b petitioner's and grecco's lack of adversarial tax interests respondent points out that petitioner had an incentive to allocate a large amount to the covenant_not_to_compete because petitioner could amortize that amount over the 3-year life of the covenant respondent also points out that grecco had no incentive to minimize the amount allocated to the covenant because the tax_rates for ordinary_income and capital_gains were generally the same during the years at issue before congress repealed capital_gains_tax preferences the grantor of a covenant_not_to_compete had an incentive to allocate less to the covenant and more to stock because the payment he or she received for the covenant was ordinary_income while the amount_realized from the sale of stock might be taxed as capital_gains see schulz v commissioner supra pincite and 86_tc_1284 both cases uphold an allocation by the parties that resulted from arm's-length negotiations between parties with adverse tax interests o'dell co v commissioner supra pincite the adverse tax interests of the parties to a noncompetition agreement deter allocations which lack economic reality absent adverse tax interests we strictly scrutinize allocations to a covenant_not_to_compete effect of the parties' stipulation that grecco's stock in petitioner was worth dollar_figure petitioner paid grecco dollar_figure to redeem her stock and for her covenant_not_to_compete for years petitioner and grecco allocated dollar_figure of that amount to the covenant respondent and petitioner agree that the value of grecco's redeemed stock was dollar_figure the difference between petitioner's payment to grecco under the redemption agreement dollar_figure and the value of the stock dollar_figure is dollar_figure petitioner and grecco did not have adverse tax interests with respect to the allocation of dollar_figure to the covenant however grecco and petitioner negotiated the total redemption price at arm's length also petitioner and respondent stipulated that the stock was worth dollar_figure petitioner contends that the remaining payments were payments for grecco's agreement not to compete respondent misses the point of petitioner's argument by reiterating that grecco and petitioner did not have adverse interests as to the allocation to the covenant respondent made no argument that the difference between petitioner's payment dollar_figure and the agreed value of the stock dollar_figure was payment for anything other than the covenant_not_to_compete these facts suggest that the value of the covenant was dollar_figure the difference between the total amount petitioner paid grecco dollar_figure and the value of the stock dollar_figure economic reality of the covenant_not_to_compete a value of dollar_figure for the covenant is entirely supported by the record in this case courts apply numerous factors in evaluating a covenant_not_to_compete these include a the seller's ie covenantor's ability to compete b the seller's intent to compete c the seller's economic resources d the potential damage to the buyer posed by the seller's competition e the seller's business expertise in the industry f the seller's contacts and relationships with customers suppliers and other business contacts g the buyer's interest in eliminating competition h the duration and geographic scope of the covenant and i the seller's intent to reside in the same geographic area 693_f2d_618 6th cir affg tcmemo_1981_344 608_f2d_485 598_f2d_464 5th cir affg tcmemo_1976_249 355_f2d_319 9th cir 314_f2d_1 9th cir remanding tcmemo_1961_170 schulz v commissioner supra pincite 79_tc_72 affd ustc par aftr 2d 10th cir 76_tc_239 o'dell co v commissioner supra 49_tc_131 45_tc_380 a grecco's ability to compete respondent concedes that grecco had the physical and mental ability to compete with petitioner however respondent argues that grecco would not have been able to take much business from petitioner if she had competed we disagree we think grecco's past success in cofounding petitioner shows she has the ability to compete and that she knows how to surround herself with the necessary personnel to establish a successful business we conclude that grecco would have been a good competitor this factor favors petitioner b grantor's intent to compete if the grantor would likely compete with the buyer we are more likely to sustain an allocation to the covenant sonnleitner v commissioner supra among other factors grantor had threatened to compete in contrast if the grantor is unlikely to compete with the buyer courts are less likely to sustain an allocation to the covenant_not_to_compete schulz v commissioner supra allocation to a covenant_not_to_compete not sustained because in addition to other reasons the covenantor did not intend to compete major v commissioner supra covenant had minimal value where the buyer felt he could get his own customers and the grantor was of advanced age and had health problems respondent argues that the covenant had no value because grecco did not intend to compete grecco said during the financial settlement negotiations that she would compete with petitioner she testified at the trial of this case that in she did not intend to compete with petitioner however she also testified that if she had not received a satisfactory financial settlement she might have been forced to compete colbert testified that without a covenant_not_to_compete he thought grecco might take a job with a competitor but he did not think she would start her own business tiedemann testified that he was concerned that grecco would compete with petitioner these various statements of intent and expectation by grecco tiedemann and colbert are less persuasive as to grecco's intent than the objective facts grecco would no doubt have continued to need to work absent her payment from petitioner and we expect that she would have stayed in the industry and area she knew best thus we conclude that grecco would have competed with petitioner if she had not received an ample financial settlement this factor favors petitioner c the grantor's economic resources respondent concedes that grecco had the financial resources required to compete with petitioner this factor favors petitioner d potential damage to petitioner posed by grecco's competition tiedemann testified that grecco could take a substantial amount of business with her colbert did not believe that the covenant was important grecco had demonstrated her ability to work in the nuts bolts and fasteners industry also grecco probably would have hurt petitioner's business if she competed because she probably would have taken clients from petitioner she did that when she left industrial products co to start petitioner this factor favors petitioner somewhat e grecco's business expertise in the industry respondent concedes that grecco had extensive expertise in the nuts and bolts distribution industry this factor favors petitioner f grecco's contacts and relationships with suppliers and customers grecco had much contact with petitioner's suppliers but she had little contact with its customers when she left petitioner this factor favors petitioner somewhat g petitioner's interest in eliminating competition it appears from the fact that the stock purchase agreement included an agreement not to compete that petitioner wanted to eliminate competition this is confirmed by the fact that petitioner paid grecco dollar_figure for her stock which was worth dollar_figure and for the covenant_not_to_compete this factor favors petitioner somewhat h duration and geographic scope of the covenant grecco's covenant applied to competition in oregon and washington for years we think these limits were reasonably drawn to keep grecco from competing with petitioner this factor favors petitioner i grecco's intent to reside in the same geographic area grecco still resides in the portland area this factor favors petitioner somewhat the liquidated_damages provision respondent contends that the stock purchase agreement did not require petitioner to make any payment for the covenant_not_to_compete respondent argues that petitioner intended that the entire amount of the formula purchase_price was to be payment for the departing shareholder's stock we disagree first we fail to see why petitioner would pay dollar_figure for stock the parties agree is worth dollar_figure second grecco agreed to pay a 25-percent penalty if she breached the covenant_not_to_compete expert testimony the parties each called expert witnesses to give their opinions about the value of the covenant_not_to_compete expert witnesses' opinions can aid the court in understanding an area requiring specialized training knowledge or judgment however as the trier of fact the court is not bound by the experts' opinions 304_us_282 the opinions of expert witnesses are weighed according to their qualifications and other relevant evidence 250_f2d_242 5th cir affg in part remanding in part tcmemo_1956_178 85_tc_469 a respondent's expert respondent's expert william e holmer holmer concluded that the value of the covenant_not_to_compete was dollar_figure holmer viewed the 25-percent penalty provision for breach of the covenant as evidence of what petitioner would pay grecco for not competing he used dollar_figure as the starting value of grecco's stock in petitioner as established by the stock purchase agreement percent of which is dollar_figure he weighed the conflicting positions of petitioner which was a party to the stock_redemption agreement that agreement provided for percent of the total purchase_price as a penalty for breach of the covenant and grecco who did not negotiate for payment for not competing versus payment for the stock and concluded that petitioner and grecco would split the difference thus he estimated that the value of the covenant was dollar_figure we disagree with holmer's estimate for several reasons first he should have used as a base_amount dollar_figure total payments to grecco not dollar_figure second his basis for reducing percent of the base_amount by percent is speculative third petitioner and its shareholders agreed to the liquidated_damages percentage years before petitioner forced grecco out fourth the liquidated_damages provision applied to all of petitioner's shareholders not just grecco thus it does not necessarily take into account the value of her covenant_not_to_compete in particular fifth the liquidated_damages amount was calculated on the price petitioner paid grecco for the stock and the covenant rather than being based solely on the covenant sixth the fact that petitioner paid dollar_figure for grecco's stock which the parties agree is worth dollar_figure and the covenant is a much better indicator of the value of the covenant because it is not subject_to the flaws just stated b petitioner's expert petitioner's appraiser gregory a gilbert gilbert concluded that the value of the covenant_not_to_compete was dollar_figure gilbert used estimates of lost sales provided by tiedemann based on his estimate of the amount of business petitioner would lose if grecco and spencer competed with petitioner tiedemann exaggerated the amount of business grecco would take if she competed with petitioner for example he estimated using sales for date that grecco might take as much a sec_38 percent or dollar_figure of petitioner's monthly business gilbert discounted petitioner's potential lost sales by percent to take into account the uncertainty of tiedemann's estimate he considered petitioner's ability to reattract business and an assumed cost savings from doing less business we think gilbert greatly overestimated the value of the covenant_not_to_compete gilbert relied too heavily on tiedemann's estimates and failed to consider the extent to which colbert could retain some of the accounts grecco and colbert testified that she could not have taken all of those accounts grecco's focus had changed from sales to suppliers finally we think gilbert's assumption that grecco would hire spencer and obtain spencer's customers was incorrect because spencer said she probably would not have worked with grecco if grecco competed and spencer probably could not have taken very much of petitioner's business conclusion although we have carefully considered the methodologies and conclusions of the two experts we think the objective facts relating to grecco's ability to compete give a more persuasive basis for deciding the value of her covenant_not_to_compete grecco wa sec_44 years old in healthy and fully able both physically and mentally to compete she had a considerable amount of experience in the nuts bolts and fasteners distribution business she had sufficient financial resources to form a competing firm either alone or with co-owners she had good relationships with customers and suppliers since in she worked primarily with suppliers we believe her competitive impact would not have been a serious problem for petitioner if she operated alone however she could probably have offset this by affiliating with others as she did when she and others formed petitioner and continuing to focus on suppliers she knew how to surround herself with the necessary personnel including salespeople to establish a successful business considering the entire record we conclude that the value of the covenant_not_to_compete was dollar_figure additions to tax a negligence respondent determined that petitioner is liable for the addition_to_tax for negligence under sec_6653 for its tax_year ended date petitioner has the burden of proving that it was not negligent 85_tc_934 sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in that respect sec_6662 negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 neely v commissioner supra we found that the covenant had economic significance and that the value of the covenant was dollar_figure nearly percent of the dollar_figure value petitioner claimed on its return given the inexact science of valuation we conclude that petitioner is not liable for the addition_to_tax for negligence b valuation_overstatement respondent determined that petitioner overstated the value of the covenant by more than percent and asserted the percent addition_to_tax under sec_6659 for petitioner's tax_year ended date a valuation_overstatement occurs where the value or adjusted_basis of property reported on a tax_return i sec_150 percent or more of the value or adjusted_basis that is determined to be the correct amount sec_6659 we conclude that the sec_6659 addition_to_tax does not apply to petitioner because percent of the correct value of the covenant dollar_figure is dollar_figure and petitioner reported a value of dollar_figure c substantial_understatement as an alternative to the addition_to_tax under sec_6659 respondent determined an addition_to_tax for substantial_understatement_of_income_tax under sec_6661 sec_6661 provides for an addition_to_tax in the amount of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it sec_6661 similarly the amount of the understatement is reduced for any item adequately disclosed either on the taxpayer's return or in a statement attached to the return sec_6661 petitioner argues that it had substantial_authority for its position and that it reasonably relied on its tax advisers for the tax treatment of the covenant_not_to_compete petitioner further argues that respondent should have waived the additions to tax under sec_6661 933_f2d_757 9th cir we think the amount petitioner allocated to grecco's covenant_not_to_compete was reasonable and that petitioner acted in good_faith thus we find that respondent should have waived the addition_to_tax for a substantial_understatement_of_income_tax id accordingly we do not sustain respondent's alternative determination as to the addition_to_tax d sec_6662 with respect to tax returns due after date taxpayers are liable for a penalty equal to percent of the part of an underpayment attributable to a substantial_valuation_misstatement sec_6662 a substantial_valuation_misstatement occurs when the value of property claimed on the return is percent or more of the amount determined to be the correct value sec_6662 taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to a gross_valuation_misstatement sec_6662 b h a gross_valuation_misstatement occurs when the value of property claimed on the return is percent or more of the amount determined to be the correct value sec_6662 h the sec_6662 penalty does not apply to petitioner for its tax_year ending date because percent of the correct value of the covenant dollar_figure is dollar_figure and petitioner reported a value of dollar_figure respondent determined in the alternative that the sec_6662 penalty applies taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 sec_6662 applies to an underpayment attributable to a substantial_understatement_of_income_tax sec_6662 a substantial_understatement_of_income_tax occurs when the amount of the understatement for a taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 petitioner bears the burden of proving that it is not liable for the accuracy related penalty rule a the accuracy related penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 we consider whether the taxpayer acted with reasonable_cause and in good_faith based on the facts and circumstances sec_6664 we conclude that petitioner is not liable for the accuracy related penalty under sec_6662 because as stated above petitioner's allocation to the covenant_not_to_compete was reasonable and petitioner acted in good_faith to reflect the foregoing decision will be entered under rule
